Title: To James Madison from Thomas Auldjo, 24 August 1802
From: Auldjo, Thomas
To: Madison, James


					
						Sir
						Cowes 24 August 1802
					
					I embrace the opportunity of a Ship bound direct for Philadelphia to advise that our Crop of 

Corn is half saved in these parts & in exceeding good order from our having had no rain for these three 

weeks & we only want a Continuance of favorable weather to secure abundance.  Our prices are now 

nominal, there being little grain of any Sort at market.  The prices are about 8/ Pr Bushel for good 

wheat but we must soon have a Considerable decline.  I have nothing to say relative to the Navigation & 

interests of America.  Every thing goes on as usual.  I pay due attention to your Circular of 1st. Augt. 

1801 & the papers it refers to.  I am with respect Sir your obd hble Servant
					
						Thomas Auldjo
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
